Citation Nr: 0600067	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971 and from April 1976 to November 1980.  He died in June 
1993. 

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
During the course of the appeal, the veteran's claims folder 
was transferred to the RO in St. Louis, Missouri.   


FINDINGS OF FACT

1.  The veteran died in June 1993.  The death certificate 
shows that the immediate cause of his death was acute 
leukemia in relapse; the medical evidence shows that during 
the last few years of his life he was diagnosed with acute 
myelocytic leukemia.

2. At the time of the veteran's death, service connection was 
in effect pericarditis, rated as noncompensable.

3.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicide agents is presumed.

4.  No medical evidence has been identified to demonstrate 
the veteran's death was related to service, including 
exposure to Agent Orange or other herbicide agents.




CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative claim, in substance, 
that service connection is warranted for the cause of the 
veteran's death.  They specifically claim that the cause of 
the veteran's death - acute leukemia - resulted from his 
exposure to Agent Orange while serving in Vietnam.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2005).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In an April 2004 Statement of the Case the appellant was 
advised of the laws and regulations pertaining to her claim 
of entitlement to service connection for the cause of the 
veteran's death.  This document informed her of the evidence 
of record and explained the reasons and bases for the denial 
of this claim.  

In addition, the veteran was sent a letter in June 2002 that 
informed her of the evidence necessary to substantiate her 
claim of service connection for the cause of the veteran's 
death, what evidence the RO would obtain, and what she could 
do to help obtain additional evidence.  This letter also, 
essentially, requested that she provide any medical evidence 
in her possession that pertained to this claim.  A November 
2003 letter explained what evidence was necessary to 
substantiate her specific claim that the veteran's death was 
ultimately caused by his exposure to herbicides in service.  

The Board finds that the VCAA notice requirements have been 
met in this case because while adequate notice was not 
provided prior to the first RO adjudication of the claim 
(i.e. notice that included how to substantiate the claim 
based on a theory that death resulted from Agent Orange 
exposure), it was provided by the RO prior to the most recent 
adjudication of the claim, and, as noted above, the content 
of the notice combined with other notice provided to the 
veteran collectively complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  The defect in the timing of the full VCAA 
notice in this case was not prejudicial to the appellant, and 
there is no reason in further delaying the adjudication of 
the claim decided herein.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to the duty to assist, it is noted that, while it 
appears that the veteran's claims folder was destroyed in 
November 2003, the RO was able to collect original copies of 
the veteran's service medical records - which were obviously 
not destroyed - and VA and private medical records have been 
sought and associated with the claims folder, including the 
copies of terminal records from a private hospital.  

The appellant has indicated that the veteran received 
treatment at St. Elizabeth's hospital in February 1980 for 
heart trouble.  However, VA was unable to obtain any records 
of this treatment, if any such records were indeed available 
(in any event, the Board also notes that the appellant does 
not claim that the veteran was treated for leukemia at that 
time).  Neither the veteran nor her representative has 
identified any other pertinent, outstanding evidence, and 
thus, on appellate review of this claim, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review at this 
juncture is appropriate.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2005).  In order to establish service connection for the 
cause of the veteran's death, applicable law requires that 
the evidence show that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chronic lymphocytic 
leukemia, among other diseases, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2005).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam during the Vietnam era is not warranted for, among 
other diseases, leukemia, other than chronic lymphocytic 
leukemia, as well as any other disease for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed.Reg. 27630 - 
27641 (May 20, 2003); See also 67 Fed. Reg. 42600 (June 24, 
2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed.Reg. 
59232 (November. 2, 1999).

As noted above, the veteran served on active duty from March 
1970 to October 1971 and from April 1976 to November 1980.  
The evidence of record reveals that this service included 
service in the Republic of Vietnam during the Vietnam era, 
and as such, it is presumed that he was exposed to herbicides 
during service.  There is no affirmative evidence 
establishing that he was not exposed to any such agent during 
service.

A review of the veteran's service medical records do not 
indicate - nor is it contended - that in service he was 
diagnosed with or treated for acute myelogenous leukemia 
which, as noted below, caused his death.  

It is pointed out that at some point subsequent to the 
veteran's service, service connection was established for 
pericarditis.  The Board notes that the veteran's service 
medical records show that he was indeed diagnosed and treated 
for this disorder during service, and the report of his 
October 1980 separation examination notes a history of chest 
pain.   In any event, at the time of his death a 
noncompensable evaluation was assigned for pericarditis 
(again, it is noted that the veteran's "original" claims 
folder was destroyed in November 1993, but evidence of record 
supports the above referenced statements, i.e. that service 
connection for pericarditis was in effect at the time of the 
veteran's death, etc.)  

Post service medical records reflect that the veteran was 
admitted to the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania on several occasions from 1991 and into 1993.  
In November 1991 he was admitted to the VAMC for the 
initiation of chemotherapy to treat his acute myelocytic 
leukemia.  It was noted in the hospital reports that leukemia 
was diagnosed by a bone marrow biopsy done earlier that 
month.  He was discharged in December 1991, and was 
readmitted in early January 1992 for a second course of 
chemotherapy.  He was discharged later that month.

In February 1992 he was admitted to the VAMC due to a rectal 
wound that had failed to heal, and a fistulotomy was 
performed without complications.  A diagnosis of acute 
myelocytic leukemia was again noted.  The veteran presented 
again in March 1992 for elective chemotherapy at which time 
it was indicated that acute myelocytic leukemia was in 
remission.  This same diagnosis was noted in the report of an 
April 1992 admission to the VAMC for consolidation 
chemotherapy.  He was discharged in May 1992.  

The veteran was admitted to the VAMC in January 1993 and 
underwent induction chemotherapy which was discontinued due 
to neutropenia.  He also became septic during this period, 
was treated with antibiotics, and required frequent platelet 
transfusions.  The veteran was discharged in February 1993.  
He was readmitted in April 1993, and discharged the next day.

Private medical records indicate that the veteran was 
admitted to Northside Medical Center in February 1993 with 
complaints of generalized weakness and malaise with episodes 
of diaphoresis.  He was discharged a few days later with a 
diagnosis of acute febrile illness with leukemia.  

In April 1993, the veteran was admitted to Southside Medical 
Center (Southside) with a significant amount of pain in the 
left upper quadrant area.  While hospitalized, he was given 
repeated blood transfusions, among other things, and was 
discharged in terminal condition to be followed as an 
outpatient from his home.  A final diagnosis of acute 
myelogenous leukemia relapse with severe thrombocytopenia was 
given.  

The veteran was readmitted to Southside in June 1993 due to 
chest pain and shortness of breath.  On admission he was 
diagnosed with pneumonia with pleurisy and acute myelogenous 
leukemia.  His overall condition was worsening, and he passed 
away two days after admission.  The final diagnoses listed on 
the discharge summary were acute myelogenous leukemia in 
relapse and pleural effusion.  The veteran's death 
certificate indicates that that the immediate cause of death 
was acute leukemia in relapse.  

The appellant does not claim that the veteran's service-
connected pericarditis caused or contributed to his death.  
Rather, she and her representative have claimed, as noted 
above, that his exposure to Agent Orange in Vietnam led to 
the disease that caused his death.  In a May 2003 statement, 
the veteran's daughter indicated that she reviewed his 
medical records, which indicated that in 1980 his nerves were 
bad, and that he stuttered and smacked his lips repeatedly 
(this is indicated in a October 1980 report of medical 
history); and, that she recalled that he was in severe pain, 
threw up blood, and had severe headaches and chest pains.  
She argued that these were not normal symptoms and appears to 
contend that they resulted from the veteran's service in 
Vietnam.  

With respect to the contention that the veteran's leukemia 
was caused by his exposure to Agent Orange, the Board notes 
that acute myelogenous leukemia is not among the diseases 
specified in 38 U.S.C.A. § 1116(a) or among the diseases 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(e).  In fact, as noted above, the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides is not warranted for leukemia other 
than chronic lymphocytic leukemia, and it is clear that the 
veteran did not have chronic lymphocytic leukemia, but rather 
acute myelogenous leukemia.  See 68 Fed.Reg. 27630 - 27641 
(May 20, 2003).  Therefore, based on the above, the Board 
finds that presumptive service connection for acute 
myelogenous leukemia, and therefore for the veteran's cause 
of death, based on exposure to an herbicide agent while in 
Vietnam is not warranted.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  That said, the Board finds that service 
connection based on direct causation for the cause of the 
veteran's death is not warranted.  The veteran was not 
service connected for leukemia at the time of his death and 
the service medical records do not show that he developed 
leukemia during service.  The treatment records in the file 
indicate that the first mention of leukemia was in or around 
1991, about ten years after the veteran's discharge from 
service.  In addition, there is no medical evidence 
suggesting that the veteran's leukemia was otherwise related 
to service.  In sum, there is no competent medical evidence 
of a nexus between the veteran's service and the disease 
listed on his death certificate.  There is also no evidence, 
nor has it been contended, that service-connected  
pericarditis casued or contributed to the veteran's death.

The Board has considered the appellant and her daughter's 
statements to the effect that the veteran's leukemia was due 
to his service (specifically, his service in Vietnam).  As 
the record does not reflect that the appellant or her 
daughter possess a recognized degree of medical knowledge, 
their opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the lack of competent evidence establishing such 
link between the veteran's acute myelogenous leukemia and 
service, the Board finds that service connection for the 
veteran's cause of death due to acute myelogenous leukemia is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.312 (2004).  

Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death on either a direct 
basis, or on the basis of presumed service connection due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.312 (2005).


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


